Citation Nr: 0218268	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a 
January 1975 rating decision that granted a single 
noncompensable rating for scar residuals of gunshot wounds 
to the right hand and left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 1950 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which concluded that there was no 
clear and unmistakable error in a January 1975 rating 
decision that granted service connection for residuals of 
gunshot wounds to the right hand and left forearm and 
assigned a noncompensable rating for scars associated with 
those injuries.  

The veteran was scheduled to appear at a personal hearing 
before a Member of the Board in Washington, D.C., in 
August 2002.  However, he failed to report.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
residuals of gunshot wounds to the right hand and left was 
granted by the RO in a January 1975 rating decision, and a 
noncompensable rating was assigned for the scars 
associated with those injuries.  The veteran did not 
appeal the decision and it became final.  

2.  The January 1975 rating decision that failed to assign 
a 10 percent rating for residuals of a gunshot wound to 
the right hand was not reasonably supported by the 
evidence of record and demonstrates that the RO failed to 
correctly apply the regulatory provisions extant at that 
time.  

3.  The January 1975 rating decision that assigned a 
noncompensable rating for residuals of a gunshot wound to 
the left forearm was reasonably supported by evidence then 
of record, and the evidence does not demonstrate that the 
RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of 
the claim would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  There was clear and unmistakable error in the January 
1975 rating decision in that it failed to grant a separate 
10 percent rating for residuals of a gunshot wound to the 
right hand.  38 U.S.C.A. § 5109A (West Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2002).  

2.  There was no clear and unmistakable error in the 
January 1975 rating decision that assigned a 
noncompensable rating for residuals of a gunshot to the 
left forearm.  38 U.S.C.A. § 5109A (West Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  This law eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  66 
Fed. Reg. 45630-32 (Aug. 29, 2001).  However, it has been 
determined by the United States Court of Appeals for 
Veterans Claims (Court) that the VCAA is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Hence, it need not be 
applied in this case.  

The veteran asserts there was clear and unmistakable error 
(CUE) in the January 3, 1975 rating decision which granted 
service connection for residuals of gunshot wounds to the 
right hand and left forearm, but assigned a single 
noncompensable rating for scars associated with those 
injuries.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to 
be based upon CUE.  Legal authority provides that, where 
CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has 
the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2002).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  
In Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error. . . 
.

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the kind 
of error . . . that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is 
a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the 
January 1975 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C. § 330 (1975) [now codified at 38 U.S.C.A. § 1110 
(West Supp. 2002)]; 38 C.F.R. § 3.303 (1975).  In rating 
disabilities involving damage due to gunshot wounds, 
38 C.F.R. § 4.56 provided that a slight muscle disability 
resulted from a simple wound of muscle without debridement 
or infection.  History included brief treatment of a 
superficial wound in service and return to duty; healing 
with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56.  Objective findings included minimal 
scarring; no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(a) 
(1975).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History included 
service department records or other evidence of in-service 
treatment for the wound and a record in the file of 
consistent complaint from first examination forward of one 
or more of the cardinal signs and symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1975).  

Ratings for specific muscle groups were provided in 
38 C.F.R. § 4.73.  Diagnostic Codes 5307, 5308 and 5309 
related to the forearm and the hand.  A note following 
these codes indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  It was further directed that in such 
instances, the disability should be rated on limitation of 
motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Codes 5307-5309 (1975).  

The veteran and his representative assert that the RO 
erred in not assigning separate disability ratings because 
the veteran sustained two separate gunshot wounds to two 
distinct body parts.  They assert that the veteran was 
entitled to a 10 percent rating under Diagnostic Code 5308 
for the gunshot wound to the left forearm, and a separate 
10 percent rating for the gunshot wound to the right hand 
pursuant to Diagnostic Code 5309.  The Board agrees in 
part and disagrees in part.

The veteran was released from active duty in 1955, and he 
did not file a claim for service connection for residuals 
of his gunshot wounds until almost 20 years later.  At the 
time of the January 1975 rating decision, the veteran's 
service medical records were reported to be unavailable 
due to the fire that occurred at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  
However, his DD Form 214 reflected that he was awarded the 
Purple Heart for wounds sustained during combat with the 
enemy.  He sustained a penetrating gunshot wound to the 
left forearm in May 1951 and a perforating gunshot wound 
to the right hand in March 1951.  

Upon VA examination in November 1974, the veteran reported 
increased aching and pain in his right hand and left 
forearm due to gunshot wounds he sustained in Korea.  The 
bones of the left forearm were not damaged.  He reported 
that the wounds were cared for in service and healed 
properly.  He continued to have some aching in the areas 
for a while, and subsequently developed some aching and 
soreness in the right index finger and the left upper 
forearm on exertion.  However, he did not seek help for 
this over the years because it was not that bothersome.  
He had not noticed any impairment of coordination or loss 
of strength in the arms.  The physician noted that a 
bullet penetrated the thin web of the thumb from the 
dorsal side to the mid-palm on the transverse side, with a 
scar in each location.  On the left forearm, there were 
also two scars - one  on the ulnar side and the other on 
the radial side.  There was no swelling or tenderness in 
the forearm, and no vascular involvement.  Clinical 
evaluation revealed good strength in the forearm and the 
hands.  The diagnosis was gunshot wounds to the right hand 
and left forearm, well-healed, with no objective evidence 
of any significant neurological impairment.  

The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
CUE denotes "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  

With regard to the gunshot wound to the right hand, the 
Board finds that the RO failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The evidence clearly showed that the 
veteran sustained a gunshot wound to the right hand, and 
that the bullet passed through some portion of the hand.  
At the time of the January 1975 decision, the rating 
schedule clearly mandated a minimum 10 percent rating for 
such injuries to the hand to be based on limitation of 
motion.  See Note following Diagnostic Codes 5307-5309, 
supra.  At the time of the January 1975 rating decision, 
the clinical evidence established complaint of pain on 
use.  This error is undebatable.  Hence, the Board 
concludes that there was clear and unmistakable error in 
the January 1975 rating decision in that it failed to 
award a separate 10 percent rating for residuals of a 
gunshot wound to the right hand under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (1975).  

However, with regard to the gunshot wound to the left 
forearm, the Board finds that the RO applied the correct 
statutory and regulatory provisions to the correct and 
relevant facts, and the RO's decision to not assign a 
compensable rating for this disability was not clearly 
erroneous.  The veteran's representative correctly pointed 
out that the wound to the left forearm was a through and 
through wound.  Nevertheless, the most important symptom 
in rating muscle injuries is the extent of the disability 
associated with the muscle or muscles that were affected.  
In order to characterize a muscle disability involving 
Muscle Group VII or VIII as moderate so as to warrant a 10 
percent rating, 38 C.F.R. § 4.56 (1975) also required that 
the record in the file show a consistent complaint from 
the first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use.  The objective 
clinical findings available to the RO at the time of the 
January 1975 rating decision did not undebatably support 
such a conclusion.  The veteran first filed a claim for 
these disabilities almost 20 years after he was released 
from active duty.  Upon examination in November 1974, he 
conceded that the condition had not been that bothersome 
over the years, and he had not noticed any impairment of 
coordination or loss of strength.  Furthermore, clinical 
evaluation showed good strength in the left forearm and 
left hand, and no other significant functional effect was 
indicated.  

Accordingly, the Board finds that the January 1975 rating 
decision which assigned a noncompensable rating for 
residuals of a gunshot wound to the left forearm was 
reasonably supported by the evidence of record and 
prevailing legal authority, and was not undebatably 
erroneous.  Furthermore, the RO, in 1975, had before it 
the correct facts as they were known at the time.  Hence, 
the veteran's claim that there was CUE in the January 1975 
rating decision in failing to assign a 10 percent rating 
for residuals of a gunshot wound to the left forearm must 
be denied.  



ORDER

The claim that there was clear and unmistakable error in a 
January 1975 rating decision that failed to grant a 10 
percent rating for residuals of a gunshot wound to the 
right hand is granted, subject to the regulations 
governing the payment of monetary awards.  

The claim that there was clear and unmistakable error in a 
January 1975 that failed to grant a compensable rating for 
residuals of a gunshot wound to the left forearm is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

